TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00391-CV




                                        In re Jason Hodge




                        ORIGINAL PROCEEDING FROM LEE COUNTY



                                            ORDER


PER CURIAM

               Relator Jason Hodge has filed a petition for writ of mandamus and partially

unopposed emergency motion for stay. See Tex. R. App. P. 52.1, 52.10(a). We partially grant the

motion and temporarily stay the trial court’s June 17, 2021 contempt order pending further order

of this Court. See id. 52.10(b). The Court orders the real party in interest to file a response to the

petition for writ of mandamus on or before August 27, 2021.

               It is ordered on August 17, 2021.



Before Chief Byrne, Justices Triana and Kelly